UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7988


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL EUGENE FARMER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:02-cr-00131-BO-1; 5:11-cv-00642-BO)


Submitted:   February 26, 2013                Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Eugene Farmer, Appellant Pro Se.    Jennifer P. May-
Parker, Assistant United States Attorney, J. Frank Bradsher,
Eric David Goulian, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael     Eugene   Farmer      seeks    to    appeal    the   district

court’s order denying his motion to reconsider the denial of his

28 U.S.C.A. § 2255 (West Supp. 2012) motion.                  The district court

also granted Farmer a certificate of appealability in an earlier

order.     We   have   reviewed   the       record   and    find    no   reversible

error.    Accordingly, we deny Farmer’s motions for appointment of

counsel   and   affirm   for    the   reasons        stated    by   the    district

court.    United States v. Farmer, No. 5:02-cr-00131-BO-1; 5:11-

cv-00642-BO (E.D.N.C. Nov. 16, 2012).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                           AFFIRMED




                                        2